!5/3-/¥
                                         ELECTRONIC RECORD



CCA #       09-12-00469-CR                                  OFFENSE:            Deadly Conduct

            John Charles Alfrey
STYLE:      v. The State of Texas                           PUNISHMENT:         one year jail

                                                            COUNTY:             Orange


TRIAL COURT:             County Court at Law No 2                        Appellant's             MOTION
TRIAL COURT #:           E102939                                FOR REHEARING IS:         OVERRULED
TRIAL COURT JUDGE:       Judge Troy Johnson                     DATE:         10-02-14

DISPOSITION:       AFFIRMED                                     JUDGE:        PER CURIAM




DATE:         09-03-14

JUSTICE:      HollisHorton              PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        10-09-12                               SUPP CLK RECORD:          12-17-12
RPT RECORD:        03-20-13                               SUPP RPT RECORD:
STATE BR:          10-11-13                               SUPP BR:
APP BR:            05-28-13 & 01-31-14                    PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA#              ISJ3-W
   APPBLLAA/T 5                     Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:         /J* /i?tj/20/f                                         SIGNED:.                         PC:

JUDGE:             f,/^ LMSUs±^                                      PUBLISH:                        DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                   ON

JUDGE:                                                               JUDGE: